Title: Decr. 28th. 1762.
From: Adams, John
To: 


       Mr. Cranch last fryday night discovered some Instances of his skill at a Bargain. He agreed to give Greenleaf £120 old Tenor for his Chaise. The Chaise is old, the Leather damnifyed thro careless Usage, the Wheels almost ruined, the spokes being loose &c., but G. asked that Price and he could not beat him down, he could not ask him to take less, because G. was poor, and it would look like Ungenerosity or Narrowness of Purse to desire it for less. This he was headstrong enough to do, against the Parsons repeated and enforced Advice. But a worse Instance of his Tameness and Credulity happened afterwards. G. offered him his Horse, told him the Horse stood him in £10 L.M. and was an excellent Horse in the Harness tho unpleasant in a saddle. Cranch believed every Word he said, and was so secret about his Bargain, that he would not make it before me, who was then at his House but he must finish it, abroad, without Questioning the Horses Virtues or Abilities, or asking any Questions about the Price. He is to give £50 for the Horse. I would not give £10, for he is dull and lean, and weak, looks meanly and goes worse.—Thus the Man was fairly cheated in Jockey language out of £50, in one Hour. Besides his Buying the Horse was a Piece of ridiculous Foppery, at this Time. He had no Occasion for one. He cannot use one much this Winter, and it will cost him 3 Times so much as that Horse is worth to keep him till spring.
       Miserably bubbled by his own Vanity and Credulity.
      